Citation Nr: 1019825	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-34 710A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for squamous cell 
carcinoma of the tonsils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2006 rating determination by the above Regional Office 
(RO).  

The issue of entitlement to service connection for squamous 
cell carcinoma of the tonsils is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently, audiometric testing shows an average 61-decibel 
loss with a speech recognition score of 88 percent in the 
right ear (level III) and for the left ear an average 64-
decibel loss with a speech recognition score of 84 percent 
(level III).  An exceptional pattern of hearing impairment is 
not indicated.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Increased Rating (Hearing Loss)

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than reflected in the current 
noncompensable evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
case, however, the severity of the Veteran's hearing loss 
remained relatively stable during the pendency of the appeal; 
thus, the application of a staged rating is not needed.  Id.  
This is explained in more detail below.

Hearing loss is evaluated under DC 6100, which sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2008).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

Turning to the evidence of record, in April 2006, the Veteran 
underwent audiological evaluation.  He reported difficulty 
hearing in groups and situations with background noise.  
Puretone thresholds for the right ear were 25, 20, 55, 75, 
and 85, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 25, 25, 50, 80, and 90.  The results of the audiogram 
show an average puretone threshold of 59 decibels in the 
right ear and 61 decibels in the left ear.  Speech 
discrimination ability was 92 percent in both ears.  
Exceptional patterns of hearing impairment were not 
indicated.  

Table VI indicates a numeric designation of level II for the 
right ear and level II for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

In December 2008, the Veteran underwent additional VA 
audiometric testing.  His reports of trouble hearing, 
particularly in background noise or in crowds, remained 
unchanged.  Puretone thresholds for the right ear were 30, 
30, 55, 75, and 85, decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 30, 25, 65, 75, and 90.  The results of the 
VA audiogram show an average puretone threshold of 61 
decibels in the right ear and 64 decibels in the left ear.  
Speech discrimination ability was 88 percent in the right ear 
and 84 percent in the left ear.  Exceptional patterns of 
hearing impairment were not indicated.  

Table VI indicates a numeric designation of level III for the 
right ear and level III for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Board has considered the Veteran's contentions and 
although, there is no reason to doubt his difficulties, his 
disability is evaluated on the objective findings 
demonstrated during audiological examination.  The fact that 
his hearing acuity is less than optimal does not, by itself, 
establish entitlement to a higher disability rating.  To the 
contrary, it is clear from the Rating Schedule that a 
compensable rating can be awarded only when loss of hearing 
has reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  
The "assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, a compensable evaluation for 
hearing loss is not warranted.  As shown above, the level of 
severity of the Veteran's hearing loss did not significantly 
change during the pendency of this appeal, and, therefore, 
stage ratings are not applicable.  See Hart, 21 Vet. App. 
505.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The evidence does not establish that hearing loss causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the hearing loss necessitates frequent 
periods of hospitalization.  Higher ratings are available for 
hearing loss, but the Veteran simply does not meet those 
criteria.  In light of the foregoing, the claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for consideration of an extra-
schedular rating under the procedurals outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2005, March 2006, September 2008 and 
July 2009, the RO informed the Veteran of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  These letters also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran 
was also provided a more detailed notice in the July 2009 
letter, which included the criteria for evaluation of his 
service-connected hearing loss and an explanation for the 
decision reached.  The Veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in April 2006 and December 
2008.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate. 
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board notes that both examinations were adequate for rating 
purposes.  The examiners fulfilled their requirements by 
eliciting information from the Veteran concerning his medical 
history and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  

During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the United States Court of Appeals 
for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.

In this case, with the exception of difficulty hearing with 
background noise or in crowds the VA examination reports does 
not note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Neither the 
Veteran nor his representative have alleged any prejudice 
caused by a deficiency in the examinations here.  For these 
reasons, an additional VA examination is not necessary in 
this case in order to adjudicate his claim for an increased 
evaluation of bilateral hearing loss.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  


REMAND

The Veteran contends that he developed squamous cell 
carcinoma of the tonsils as a result of herbicide exposure in 
service.  The evidence in support of the claim includes his 
DD Form 214 which shows he served on active duty in the 
Republic of Vietnam during the Vietnam era, and therefore is 
presumed to have been exposed to Agent Orange.  

Service treatment records fail to reveal any significant 
symptomatology suggestive of cancer.  In addition, the claims 
folder is devoid of any treatment records or other medical 
documents until November 2005, more than 30 years later, when 
the Veteran underwent surgery for a tonsillectomy squamous 
cell carcinoma of the left oropharynx.  

While certain diseases are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), cancer of the 
tonsils is not.  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.  Without the benefit of the presumptive 
provisions of sections 3.307 and 3.309, the Veteran must 
submit competent medical evidence establishing a connection 
between the presumed exposure to herbicides in Vietnam and 
his claimed disability.  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Given the foregoing and in 
the absence of any prior VA opinion addressing whether 
squamous cell carcinoma of the tonsils is causally related to 
service or any event of service, including herbicide 
exposure, additional development is needed.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
service connection claim, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

In particular, provide the Veteran with 
specifically tailored notice of the 
information and evidence needed to 
establish service connection for 
herbicide exposure, pursuant to 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2009).

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disability, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should forward the claims 
folder to an appropriate VA examiner(s) 
for review and issuance of an opinion as 
to whether the Veteran's claimed squamous 
cell carcinoma of the tonsils had its 
onset during service or is in any other 
way causally related to the Veteran's 
service.  Prior to the examination, the 
claims folder must be made available to 
the examiner(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examiner(s) should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner(s) should review the results 
of any testing prior to completing the 
report.  A complete diagnosis should be 
provided.  

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should 
provide an opinion addressing whether it 
is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent), that any current 
squamous cell carcinoma of the tonsils is 
causally related to exposure to 
herbicides in service or otherwise had 
its onset during service. 

The opinion should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
If any questions posed cannot be answered 
without resorting to unsupported 
speculation, the examiner should state so 
and discuss why an opinion cannot be 
provided.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


